Conford, P. J. A. D.
(retired, temporarily assigned, dissenting). I would not construe “any governmental program,” as employed in 42 U. S. C. A. § 5044(g) (p. 220), as including a state welfare program which is not financially aided by *228the Federal Government. The implications against congressional intent to interfere with state policy decisions in the area of state regulation of exclusively state-financed and administered welfare — traditionally a matter of state and local governmental concern1 — are so impelling as to convince me that the intent of the federal legislation is not to go that far. While encouragement of the entry of the poor into VISTA is obviously the purpose of the provision in question, there is no apparent reason to suppose Congress had any desire to go beyond exempting VISTA compensation from application of criteria for qualification for aid under federal or federally .aided state programs. I read the legislative history materials cited by the majority (p. 222) precisely to the contrary of the majority inference since the illustrative programs mentioned in the data are predominantly federal and none unambiguously solely of a state nature. Noscitur a sociis.
Moreover, the subject matter affected, under the majority conclusion, is so heavily fraught with danger of federal interference with exclusively state policy, contrary to Tenth Amendment considerations, that I would expect more explicit federal legislative language were the intent as the majority conceives it. See National League of Cities v. Usery, 426 U. S. 833, 96 S. Ct. 2465, 49 L. Ed. 2d 245 (1976); Brown v. Environmental Protection Agency, 521 F. 2d 827 (9 Cir. 1975), vac. and rem. 431 U. S. 99, 97 S. Ct. 1635, 52 L. Ed. 2d 166 (1977), on remand 566 F. 2d 665 (9 Cir. 1977); District of Columbia v. Train, 172 U. S. App. D. C. 311, 521 F. 2d 971 (D. C. Cir. 1975), vac. and rem. 431 U. S. 99, 97 S. Ct. 1635, 52 L. Ed. 2d 166 (1977), on remand, 186 U. S. App. D. C. 98, 567 F. 2d 1091 (1977).
I cannot agree with the majority (p. 225) that this State may be deemed to have waived the integrity of its own pertinent regulation with respect to General Assistance clients *229by mere virtue of the failure of the Governor to have disapproved2 any particular VISTA program in this State, as permitted by the statute. 42 U. S. C. A. § 4953(d). Such inaction by the state executive does not constitute affirmative action by the State, through the Legislative Branch, as our Constitution contemplates for effective and binding action by this State.
One can conceive any number of socially beneficial activities other than VISTA in which indigent people might be engaging for compensation which would be chargeable against them if they applied for General Assistance. Our local state policy to place compensated VISTA workers in the same relative position as all such otherwise employed people ought not to be held overruled by the ambiguous federal statute before us for construction in this case.

 See Bonnet v. State, 155 N. J. Super. 520, 529 (1978), aff’d 78 N. J. 325 (1978).


 The federal act does not require “approval” by the Governor as a condition of effectiveness of the program in a State. The Governor cannot terminate a VISTA program but can only request the discontinuance of the service of a “volunteer.” 42 U. S. C. A. § 4953(d).